ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s AFCP 2.0 amendment was received on 7/18/22 but will not be entered as it fails to place the application in condition for allowance.

Response to Arguments

Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
The applicant asserts None of Oishi (US 2012/0075672), Uchikawa (US 2016/0204947), Wehner (US 2008/0231886), and Lee (US 2014/0179234), either alone or in combination, discloses a configuration of acquiring device information from only one apparatus corresponding to the highest received signal strength among a plurality of apparatuses from which signals have been received. That is, a configuration of making a request for device information to one apparatus only, among a plurality of apparatuses, is not disclosed. It is not anticipated in the cited references that a plurality of warning screens might be displayed if a plurality of apparatuses is requested to present device Page 7 of 8Amendment for Application No.: 17/024523Attorney Docket: 10201561US01information. The Examiner respectfully disagrees as the combination of Oishi, Uchikawa, Wehner, and Lee disclose the above mentioned features. Particularly, Oishi discloses selecting a MFP from a plurality of MFPs and connecting to the MFP via Bluetooth (paras 42-44). Uchikawa discloses requesting a server certificate from a MFP and determining if the server certificate is reliable (paras 30, 33, and 80). Uchikawa discloses requesting the server certificate from one MFP. Wehner discloses using IPP or IPPS as a communication protocol (paras 32 and 35). Lee discloses selecting to connect to a mobile terminal, via Bluetooth, based on the highest signal strength among the plurality of discovered devices (paras 11, 60-61, 68, and 69). Before the effective date of the claimed invention , it would have been obvious to one of ordinary skill in the art to select one printing device, from a plurality of printing devices, preferably a printing device that is closest to the user and therefor with the highest signal strength prior to requesting a server certificate and ultimately performing a printing process. The suggestion/motivation for doing so would have been to properly identify information of an image processing apparatus thereby increasing communication security and reducing time and processing power by not performing the identification process on all discovered devices. Therefore, the combination of Oishi, Uchikawa, Wehner, and Lee disclose all the limitations set forth in independent claims 1, 18, and 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677